﻿The social upheavals that have occurred in the world, whose consequences have for some time been steering international relations in a new direction, have recently been so forceful, rapid and profound that the entire international community is still examining their import, and particularly their impact on the very future of international relations.
While it is true that that phenomenon can be broadly explained by the explosion of the contradictions born of the disappointed hopes and accumulated frustrations of many peoples over many years, it is nevertheless true that we are truly confronting a changing world, a world radically different from the one that determined the equilibrium of forces on which our Organization rests today, a world whose evolution, owing to its momentum, we cannot yet gauge with any precision.
And yet we must try to harmony in the state of the world today with the development, of new international social factors in order to avoid aggravating the imbalance that, multilateralism has not managed to redress.
That is the line of thought the delegation of the Central African Republic would like to share with the Assembly, to which I am first, in duty bound to transmit the best wishes of His Excellency General Andre Kolingba, President of the Republic and Head of State, for the success of its work. I am also pleased to extend to Mr. Shihabi the warmest congratulations of the delegation of the Central African Republic on his election to the presidency of this session. His international know-how in this changing world promises a successful outcome for these deliberations, and he can be assured of our complete cooperation.
The competence and spirit of compromise with which his predecessor, Mr. Guido de Marco, conducted the work of the last session deserves the appreciation of the delegation of the Central African Republic.
The Government of the Central African Republic would also like, as his term draws to a close, to assure our Secretary-General, His Excellency Javier Perez de Cuellar, of its great gratitude for the determination with which he helped to restore to the United Nations its credibility, prestige and authority, attributes so essential today to the action it is undertaking to ensure that conditions in the world will be in keeping with the principles of the Charter.
The admission of new Members to our midst, the highest manifestation of the realization of the aspirations of their peoples, is a striking stage in the efforts made by the Secretary General to endow the Organization with a universal character.
The delegation of the Central African Republic is therefore happy to extend its most heartfelt congratulations to the Republic of Korea and the Democratic People's Republic of Korea, with which my country enjoys cordial relations of friendship, which we hope will be strengthened by cooperation within the framework of the United Nations.
The international nodal realities of today's world demand an even greater affirmation of our will to set for them a course that will be in harmony with the ideals and principles of the Organisation. For where exactly do we stand? The conditions that have led to the advent of this nascent new world order are, to be sure, the result of the dynamism of international relations that has brought about the normalisation of relations between the two super Powers on the basis of the redefinition of the doctrine of collective security upon which they are engaged. We have good reason to be pleased that the outcome has been this positive trend, which has resulted in greater compromise on all international questions, beginning with those relating to international peace and security.
The evolution of the situation in those regions of the world that have been a source of concern to the international community is also significant in thin respect. Whether in Cambodia, in Western Sahara, in Afghanistan, in southern Africa or in the Korean peninsula. United Nations action, supported by the real political will of the parties involved, has made it possible to come up with or at least to initiate a solution in line with this trend towards compromise.
The delegation of the Central African Republic would also like to see that name spirit define the settlement of questions linked to the rise of nationalism throughout the world, as in Eastern Europe. But the indivisibility of peace must not prevent certain regions whose peoples rightly aspire to a life in peace from benefiting from the current, trends.
First, there is the Middle East, where everything must be done to achieve a just and lasting settlement fully guaranteeing the national rights of the Palestinian people and Israel's legal right to exist. My delegation considers that the possible convening, in the near future, of a conference on peace in the Middle East will provide an opportunity to formulate such a settlement.
Then there is South Africa, where the Pretoria government's desire to enact reforms has placed the national debate in a new light. We should encourage the continuation of ongoing efforts to transform South Africa into a truly democratic society boasting equal rights and completely rid of apartheid.
Such developments, made possible by the new climate in international relations, might have been extended also to other spheres of cooperation needed for balance in a changing world. But that has not happened, as witness the strictly limited cooperation among States in so fundamental an area as development. It is precisely there that we can see the gap between the aspirations of the majority of the world's peoples and the international community's response to those aspirations.
In the view of my delegation, that response must be modified by integrating the concept of development with that of security: strictly military security, while long the goal set end pursued by States for political reasons, has now been annulled because of the disappearance of the very underpinnings of the principle - the rivalry between the two blocs.
Development as a way of providing all the world's peoples with security in all areas ~ security of well-being, ecological security, food security - should provide the ideal framework for the cooperation that is sadly lacking in international relations. It looks as if third-world countries particularly those of Africa - are to remain excluded from development In the face of indifference from the developed countries.
Yet how many meetings, conferences, seminars and colloquiums have been organised everywhere, often with the assistance of the United Nations or other international institutions, to consider and attempt to resolve the situation of those countries? Though the ills have often been defined, it has never been possible to find a cure, and the situation in those countries has deteriorated over the years. Owing to the combined effects of the steady fall of commodity prices, the very heavy debt and debt-service burden, negative net financial flows and the growing protectionism of developed States, those countries will never enjoy the conditions necessary for sustained, lasting economic progress.
The recent assessment of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990 confirms the limits of international action for African countries. At the same time there is a growing tendency towards the regionalization of economic activities among developed countries, which can only contribute to the marginalization of Africa.
So what economic future can we predict, for African countries which had legitimately hoped to be able, at this time of a general decrease in political tension, to use economic interdependence to find solutions to their problems? Like the Governments of other countries, the Government of the Central African Republic has defined, in agreement with international financial institutions, a new framework for development policies, at the cost of well-known sacrifices that should have aroused good will in the international community.
The round table held last April in Geneva with the assistance of the United Nations Development Programme (UNDP) enabled UNDP to assess the difficulties my Government continues to experience in its efforts to stabilize the economy. I take this opportunity to thank all the participants in that round table who took an interest in the situation of the Central African Republic; we hope they will be able to meet their commitments towards my country.
My Government feels that the new trend in international relations should also extend to development; if it does not, the new world order for which the international community so ardently wishes will be in vain.
There should be more sustained efforts towards a solution of the problems of the commodity market consistent with the true value of those commodities, especially since African economies depend heavily on this market.
Likewise, it is imperative to give higher priority to the search for a compromise on the question of debt and debt, servicing in the mutual interest, of creditors and debtors. The delegation of the Central African Republic has always called for an international conference that, could achieve this, and we hope that the present climate in relations among States will help bring this about.
For some time there has been a trend inspired by the developed countries towards setting an additional condition for aid or any other form of assistance to African countries: the effectiveness of efforts at democratisation and respect for human rights. Such an approach could have the major drawback of attaching lower priority to the interests of peoples still requiring a contribution by the international community If they are to enjoy Increased well-being.
Countries such as the Central African Republic, which have already embarked on a confirmed course of democratisation, would like the international community to consider this new context to support the various efforts towards deepening and spreading democracy.
It is possible to follow international social trends in order to avoid a discrepancy between world social reality and the law of the United Nations. Cooperation among States, as set out in the Charter, has allowed international relations to move in a new political direction; it must also show States the means to realize those international social realities that reflect the aspirations of the majority of the world's peoples.
World balance demands this, and the delegation of the Central African Republic, which believes in a future according with the purposes of the Charter, wants to join other Members in expressing the hope that this session will mark a new stage on the road towards effective development, cooperation among States.
